DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art references fail to disclose or reasonably suggest a lead-acid battery electrode, comprising, an electrically conductive tubular bag that is in direct contact with an active material contained therein, the electrically conductive tubular bag being formed from a textile fabric, wherein: the textile fabric is formed of fibers having diameters of between about 0.5 µm and 20 µm; the textile fabric comprises a consolidated binder with thermoplastic properties, wherein the consolidated binder comprises between about 2% and 30% by weight of an electrically conductive additive with respect to the total consolidated binder and between about 70% and 98% by weight of a thermoplastic binder with respect to the total consolidated binder; and the textile fabric is coated or impregnated with the consolidated binder such that the electrically conductive additive is in direct contact with the active material so as to facilitate electron movement.  The prior art also fails to disclose a lead acid battery comprising a negative electrode, a positive electrode, a separator between the negative electrode and positive electrode, and the limitations described above.  Finally, the prior art fails to disclose a lead-acid battery electrode, comprising, an electrically conductive tubular bag that is in direct contact with an active material contained therein, the electrically conductive tubular bag being .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545.  The examiner can normally be reached on Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722